PER CURIAM.
The appellant was the defendant in an action by a bank claiming as a subsequent holder for value upon a check given by appellant. The trial court entered a summary final judgment for the plaintiff upon the pleadings, depositions and affidavits on file. Upon appeal, appellant claims a genuine issue of material fact as to a possible notice to the bank of a conditional delivery of the check. The affidavits in support of appellee’s motion deny any notice of infirmity and appellant’s affidavit sets forth no fact which would raise an inference of such notice. Summary judgment was properly entered. See Sorrells Bros. Packing Co. v. Union State Bank, Fla.App.1962, 144 So.2d 74.
Affirmed.